Citation Nr: 0328778	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
degenerative joint disease, right knee, with lateral 
instability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1988 to July 1994.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1995 November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, granted service 
connection for degenerative joint disease of the right knee, 
rated zero percent.  Thereafter, a February 1997 rating 
decision assigned a 10 percent rating for right knee 
degenerative joint disease from June 9, 1994, the day 
following the date of the veteran's separation from service.  
A July 2000 rating decision assigned a separate 10 percent 
rating for instability of the right knee, effective February 
14, 2000.  

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned at the Philadelphia RO.  In 
February 2001, the Board remanded the case to the RO for 
further development and review.  A June 2003 rating decision 
granted an earlier effective date of June 9, 1994 for the 10 
percent rating for instability.  Since the appeal is from the 
initial rating granting service connection for the disability 
at issue, the Board will consider whether the veteran is 
entitled to a combined rating higher than 20 percent at any 
point from July 9, 1994.

The veteran moved to Pennsylvania and his file is now in the 
jurisdiction of the Philadelphia, Pennsylvania RO.  


FINDING OF FACT

Throughout the appeal period the veteran's service-connected 
right knee disability has been manifested by arthritis with 
limitation of motion, but with extension possible to 0 
degrees, and flexion not limited to less than 60 degrees, 
even with the factors of pain/fatigue considered; more than 
slight instability is not shown.  



CONCLUSION OF LAW

A combined rating in excess of 20 percent (based on a 
formulation of 10 percent for instability and 10 percent for 
arthritis with limitation of motion) is not warranted for the 
veteran's service connected right knee disability at any 
point during the appellate period.  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided copies of the rating decisions 
explaining why claims for a higher rating were denied.  
Furthermore, in a September 1997 statement of the case (SOC), 
numerous supplemental SOCs (SSOCs), the February 2001 remand, 
and correspondence from VA (particularly an April 2002 duty 
to assist letter), he was advised of the laws and regulations 
regarding increased ratings for knee disorders, as well as 
the fact that in order to prevail in claims for higher 
ratings, specific medical evidence showing increased 
disability was necessary.  These communications informed the 
veteran what evidence was of record and advised him what 
evidence was needed to establish entitlement to the benefit 
sought.  These documents also advised him of VA's duty to 
assist and specifically advised him of his and VA's 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With regard to the duty to assist letter sent to the veteran 
in April 2001, the Board notes that while the veteran was 
advised to submit any additional evidence within 60 days, he 
was also informed that he had up to one year to submit 
evidence.  During the more than two years since this 
notification, the veteran has submitted a great deal of 
additional evidence which will be considered in this appeal.  
It is clear he was aware that evidence submitted beyond 60 
days after the notice would be (and in fact was) considered.  
Thus, the guidance provided by the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs (PVA), No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), is met.

The file contains records from the veteran's periods of 
service, records of post service VA and private medical 
treatment, reports of numerous VA examinations involving the 
right knee (September 1994, May 1996, December 1996, April 
1997, August 1999, May 2000, and January 2003), and 
transcripts of the veteran's RO hearing in November 1997 and 
his Travel Board Hearing in December 2000.  VA has made every 
effort to obtain all records of medical treatment identified 
by the veteran, and there is no indication that any pertinent 
record remains outstanding.  VA scheduled the veteran for 
another examination in May 2003, but he failed to report.  
There is no additional evidence to obtain.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance or notification is required. 

Factual Background

The veteran injured his right knee in service.  The RO has 
now granted a 20 percent rating for the service connected 
right knee disability (10 percent for arthritis and 
limitation of motion and 10 percent based on 
instability/subluxation) effective from July 9, 1994, the day 
after the date of his separation from service. 

VA examination in September 1994 revealed that the right knee 
exhibited full range of motion and was nontender and 
nondistended.  There was no swelling, warmth or instability 
in the joint and anterior and posterior drawer signs were 
negative.  X-rays showed no abnormal findings in the knee.

VA outpatient treatment records show that the veteran was 
seen in November 1994 and March 1995 for bilateral knee 
complaints including locking and anterior knee pain resulting 
in intermittent falls.

Some degenerative changes of the knees were noted on VA 
neurological examination in May 1996.

VA examination in December 1996 noted the veteran's 
complaints of right knee pain since an April 1993 motor 
vehicle accident in service.  Physical examination of the 
right knee revealed no crepitation, no swelling and no 
apparent effusion.  Painless active range of motion was noted 
with full extension to 0 degrees, flexion to 135 degrees, and 
no apparent mediolateral instability on valgus or varus 
stress test.  There was mild tenderness on palpation of the 
median joint line and no anterior posterior instability.  The 
examiner found no patella tracking and normal active deep 
tendon reflexes.  The impression included chronic right knee 
strain.  The report of X-rays showed mild degenerative 
osteoarthritis of both knees.  

On April 1997 VA examination, the veteran's knees had stable 
ligaments with negative Lachman's and posterior drawer signs.  
There was no varus or valgus instability bilaterally and 
McMurray's test was negative.  Range of motion was 
approximately from 110 degrees to 0 degrees bilaterally.  
There was palpable crepitus at the patellofemoral and tibial 
femoral joints bilaterally, with mild medial joint line pain 
on both sides.  Mild narrowing of the medial joint space was 
noted on X-rays.   

At a November 1997 hearing, the veteran indicated that he 
would be seeking a neoprene brace for his right knee.  He 
testified that the right knee caused pain and made walking 
difficult.  He stated that his bilateral knee problems 
required use of a cane.  The veteran indicated that his right 
knee had never given out, that the knee had not locked, and 
that he was not receiving treatment other than exercises for 
the knee.  He also testified the that knee problem has made 
him unable to return to his profession in Food Services at 
the Spectrum, and that he was in a vocational rehabilitation 
program studying computer science.  

Vocational Rehabilitation records indicate that the veteran 
entered the program in Atlanta in 1994, that the program was 
interrupted in June 1995, and that he went on discontinued 
status in November 1995.  He moved to Pennsylvania and again 
entered the program in May 1997.  He studied computer science 
and graduated from the program in December 1997.  The veteran 
began working as a systems administrator with a law firm in 
January 1998, and after working for a period, he was deemed 
rehabilitated in May 1998.

VA examination in August 1999 revealed that the veteran had 
pain under the right kneecap, in the joint, causing 
difficulty with extended ambulation and prolonged standing.  
Sometimes right knee pain caused the knee to give out when he 
was going up and down stairs.  Physical examination revealed 
no apparent knee swelling or effusion.  Tenderness was noted 
on palpation of the bilateral joint line.  No apparent bony 
hypertrophic changes were reported.  The examiner noted a 
palpable and distant crepitation on active range of motion.  
He exhibited painless active range of motion of the right 
knee with full extension to 0 degrees and flexion from 0 
degrees to 120 degrees.  Drawer, Lachman's, and McMurray 
signs were negative and there was no apparent ligamentous 
instability.  Internal rotation was from 0 to 6 degrees and 
external rotation was from 0 to 6 degrees.  Tests of 
functionality showed no weakened movement, fatigability or 
incoordination with ambulation.  Gait was normal.  X-rays 
revealed minimal degenerative changes of the right knee.  The 
impression was traumatic degenerative change of the right 
knee, minimal, with no apparent weakened movement, 
fatigability or incoordination on ambulation.  

On VA examination in November 1999, range of motion of the 
knees was from 0 to 135 degrees.  Slight genu valgus 
configuration was noted bilaterally, with no ligamentous 
instability and no joint effusion.  Tenderness was elicited 
anterolaterally at both knees and the infrapatellar area.  
The impression included bursitis of the knees.

On VA examination in May 2000, the veteran reported chronic 
right knee pain, mostly under the knee joint and in 
association with distance ambulation, prolonged standing, or 
walking.  He reported the right knee feeling unstable when he 
walked for long distances and that pain in the knees 
increased with cold, damp weather.  Physical examination of 
the right knee revealed mild genu varus and mild lateral 
instability noted on varus stress test.  There was no 
tenderness on palpation of the bilateral joint line.  There 
was painless active range of motion, with full extension to 0 
degrees, and flexion from 0 to 130 degrees.  There was no 
apparent medial instability, Drawer sign was negative, and 
muscle strength in the right quadriceps was normal.  Deep 
tendon reflex was normal.  The veteran reported that knee 
pain gave him some difficulty in his job at the Data Center, 
where he had to crawl most of the time.  X-rays showed mild 
prominence of the intercondylar eminence of the proximal 
tibia bilaterally and mild degenerative change, in both 
knees.  The impression was traumatic degenerative changes in 
both knees with chronic bilateral knee pain and mild lateral 
instability. 

At his December 2000 hearing, the veteran testified that the 
right knee was very painful, locked, and became dislocated.  
He reported trouble getting up and down, climbing stairs, and 
performing daily duties at work.  He stated that the right 
knee dislocated on average about once or twice a week, and 
noted that pain severity was about 7 or 8 on a scale of 10.  
He reported that he used knee braces which helped to prevent 
locking, and that he needed to use kneepads because his work 
as data center administrator required kneeling.      

VA and private outpatient treatment records show that the 
veteran had ongoing treatment for knee and joint problems 
including treatment in rheumatology.  Records show 
medications including Tylenol and Motrin.

May and June 2002 statements from the veteran, his wife and 
his coworkers essentially indicate that the veteran's right 
knee caused him difficulty both on the job and at the home.  

A January 2003 VA compensation and pension note indicated 
that the veteran was treated for knee symptoms, predominantly 
on the left.  He wore bilateral neoprene orthoses, flexible 
medial and lateral supports with pre-and post patellar bands 
to hold it in place.  On physical examination, range of 
motion of the right knee was from 0 to 125 degrees.  

The veteran was scheduled to appear for another VA 
examination in May 2003, but failed to report.  No cause was 
given.

Analysis
 		
Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability.  
Separate diagnostic codes identify the disability.  
38 U.S.C.A. § 1151; 38 C.F.R. Part 4.  

The Board notes that the veteran may be entitled to a 
"staging" of ratings based on separate periods based on the 
facts found during the appeal period because the present 
appeal is from the initial rating assigned following a grant 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board finds that staged ratings are 
not warranted since impairment due to the right knee 
disability is not shown to have fluctuated significantly 
during the appellate period.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code (Code) 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
reported limitation of motion of knee motion is compensable 
or (under Code 5003), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The veteran's service-connected right knee disability has 
been assigned a combined 20 percent rating, based on a 
formulation of 10 percent for arthritis with limitation of 
motion and 10 percent for subluxation/instability.  Each of 
these two components of the right knee disability is 
addressed below, in turn.
Under 38 C.F.R. § 4.71(a), Code 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent rating is warranted when the 
subluxation or instability is moderate.  The maximum rating 
of 30 percent is warranted for severe, recurrent subluxation 
or lateral instability.  

Review of the numerous examination reports revealed that more 
than slight right knee subluxation or instability has never 
been shown.  While the veteran reported instances of locking 
and giving way in statements and on examination, he 
specifically denied both knee locking and giving way at his 
November 1997 hearing.  More significantly, objective 
findings of more than slight instability or subluxation were 
not noted in any medical report since 1994.  Hence, a rating 
greater than 10 percent for instability/subluxation is not 
warranted at any point since the effective date of service 
connection in June 1994.

The analysis must proceed to whether an increase may be 
granted under other applicable codes.  The above-cited 
General Counsel opinions outline the circumstances under 
which a separate rating may be assigned for disability of the 
knee not encompassed by Code 5257, namely when there is 
separate compensable limitation of motion, or when there is 
X-ray evidence of arthritis with a noncompensable level of 
motion limitation.  

Under 38 C.F.R. § 4.71(a), Code 5260, a 10 percent evaluation 
is in order where there is limitation of flexion of a leg to 
45 degrees, and a 20 percent rating requires limitation of 
flexion to 30 degrees.  Under Code 5261, a 10 percent 
evaluation is in order where there is limitation of extension 
of a leg to 10 degrees, and a 20 percent rating requires 
limitation of extension to 15 degrees.  Higher ratings are 
available for greater limitations of motion.  

In addition to the 10 percent rating for instability 
discussed above, a separate 10 percent rating has been 
assigned based on X-ray evidence of arthritis with 
noncompensable (but painful) motion limitation.  To warrant a 
rating in excess of 10 percent for motion limitation, there 
would have to be evidence showing that flexion is limited to 
30 degrees or extension to 15 degrees.  See 38 C.F.R. § 
4.71a, Codes 5003, 5260, 5261.  Upon reviewing the medical 
evidence, the Board finds that at no point since the 
effective date of the award of service connection has motion 
been limited to such degree(s).  Consequently, a rating 
greater than 10 percent based on limitation of motion is not 
warranted.  Even considering whether the right knee exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the knee is used repeatedly over a 
period of time, (See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1998)), the medical evidence 
of record does not support a higher rating based limitation 
of motion.  It is noteworthy than the 10 percent rating 
currently assigned for arthritis with limitation of motion is 
premised on painful motion, as the degree of actual 
limitation of motion shown is noncompensable.  No examination 
has shown that pain limits function to the degree required to 
establish a higher rating.  

As was noted, the veteran was scheduled to report for an 
examination to determine whether there is an increased level 
of impairment.  He failed to report, and the evaluation must 
now be based on the record presented.  38 C.F.R. § 3.655.  As 
was discussed above, the evidence provides no basis for a 
formulation warranting a combined rating in excess of 20 
percent for any period of time during the appellate period.  
The preponderance of the evidence is against the veteran's 
claim. 


ORDER

A combined rating in excess of 20 percent for right knee 
disability (based on a formulation of 10 percent for 
instability under Code 5257 and 10 percent for limitation of 
motion under Code 5003) is denied. 



	                        
____________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



